DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 12/3/21 are acknowledged. Claims 10, 14, 22, 28, 29, and 31 have been amended. Claims 1-9, 11-13, 15-21, 24, 25, 30, and 32 have been canceled. Claims 10, 14, 22, 23, 26-29, and 31 are pending and under examination. 
Withdrawn Rejection
The rejection of claims 10, 11, 14, 17, 21-23 and 26-32 under 35 U.S.C. 112(a) or
35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment thereto. See paragraph 8, page 3 of the previous Office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sunhee Lee on January 18, 2022.
The application has been amended as follows: 
In the claims:
1 - 9. (Cancelled).  
10. (Previously Presented) A method for preventing or treating a disease caused by influenza virus in a subject in need thereof, comprising administering to the subject an effective amount of a composition comprising an interleukin-7 (IL-7) fusion protein and a pharmaceutically acceptable carrier, 

wherein the IL-7 fusion protein is represented by the formula:
N’ – Fc – A – IL-7 – C’  or N’ – A – IL-7 – Fc – C’   
wherein 
N’ is the N-terminus of the fusion protein; 
C’ is the C-terminus of the fusion protein; 
A is selected from the group consisting of glycine, methionine-methionine, glycine- glycine, methionine-glycine, glycine-methionine, methionine-methionine-methionine, methionine-methionine-glycine, methionine-glycine-methionine, glycine-methionine- methionine, methionine-glycine-glycine, glycine-methionine-glycine, glycine-glycine- methionine, and glycine-glycine-glycine; 2 
IL-7 is an interleukin 7 comprising the amino acid sequence of SEQ ID NO: 1, 2, 3, 4, 5, or 6; and 
Fc comprises the amino acid sequence of SEQ ID NO: 9, 10, 11, 12, 13, or 14.  
11. (Canceled).  
12. (Canceled).  
13. (Canceled).  
14. (Canceled).  
15-21. (Canceled).  
  
22. (Currently Amended) The method of claim 10, wherein the of the formula: 
N’ ‒ Fc ‒ A  ‒  IL-7 ‒ C’ or N’‒ A  ‒  IL-7  ‒  Fc – C’  
comprises the amino acid sequence of SEQ ID NO: 15, 16, 17, 18, 19 or 20.  
23. (Previously Presented) The method of claim 10, wherein the IL-7 is fused directly to the N-terminus or C-terminus of the immunoglobulin Fc region or fused via a linker.  

25. (Canceled).  
26. (Currently Amended) The method of claim 10, wherein in the formula N’‒ A  ‒  IL-7  ‒  Fc – C’, the of the immunoglobulin Fc region or via a linker.  
27. (Previously Presented) The method of claim 10, wherein the influenza virus is H7N9, H5N1, H5N2, H3N2 or H1N1.  
28. (Presently) A method of reducing an expression of influenza virus mRNA in a subject in need thereof comprising administering to the subject an effective amount of a composition comprising an interleukin-7 (IL-7) fusion protein, and a pharmaceutically acceptable carrier,
wherein the administration is an intranasal administration; and 
wherein the IL-7 fusion protein is represented by the formula: 
N'-Fc-A - IL-7-C' or N'-A - IL-7 - Fc - C' 
wherein 
N’ is the N-terminus of the fusion protein;
C’ is the C-terminus of the fusion protein; 
4Appln. No.: 15/777,437A is selected from the group consisting of glycine, methionine-methionine, glycine-glycine, methionine-glycine, glycine-methionine, methionine-methionine-methionine, methionine-methionine-glycine, methionine-glycine-methionine, glycine-methionine-methionine, methionine-glycine-glycine, glycine-methionine-glycine, glycine-glycine-methionine, and glycine-glycine-glycine; 
IL-7 is an interleukin 7 comprising the amino acid sequence of SEQ ID NO: 1, 2, 3, 4, 5 or 6; and 
Fc comprises the amino acid sequence of SEQ ID NO: 9, 10, 11, 12, 13, or 14.  

wherein the administering is carried out by an intranasal route; and 
wherein the IL-7 fusion protein is represented by the formula: 
N’-Fc-A - IL-7-C’ or N’-A - IL-7 - Fc – C’
wherein 
N’ is the N-terminus of the fusion protein; 
C’ is the C-terminus of the fusion protein; 
A is selected from the group consisting of glycine, methionine-methionine, glycine- glycine, methionine-glycine, glycine-methionine, methionine-methionine-methionine, methionine-methionine-glycine, methionine-glycine-methionine, glycine-methionine- 5                   methionine, methionine-glycine-glycine, glycine-methionine-glycine, glycine-glycine- methionine, and glycine-glycine-glycine; 
IL-7 is an interleukin 7 comprising the amino acid sequence of SEQ ID NO: 1, 2, 3, 4, 5 or 6; and 
Fc comprises the amino acid sequence of SEQ ID NO: 9, 10, 11, 12, 13, or 14.  
30. (Canceled).  
31. (Previously Presented) A method for preventing or treating a disease caused by influenza virus in a subject in need thereof, comprising administering to the subject an effective amount of a composition comprising an interleukin-7 (IL-7) fusion protein and a pharmaceutically acceptable carrier via an intranasal administration, 
wherein the IL-7 fusion protein comprises the amino acid sequence of SEQ ID NO: 22, 23, 24, or 25.  
32. (Canceled).
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Seo et al. (Journal of Virology, 2014; 88(16): 8998-9009). Seo et al. teach a fusion protein comprising codon-optimized human IL-7 fused to mouse Fc or human Fc (See page 8999). Seo et al. teach administering Fc-fused IL-7 to subjects with influenza (See abstract and page 8998-9001). Seo et al. teach that IL-7 is fused to the N-terminus of C-terminus of the Fc (See page 8999). Seo et al. teach that the influenza virus is H1N1 and H3N2 (See page 8999). 
However, the prior art does not teach or suggest the inclusion of an A oligopeptide selected from the group consisting of glycine, methionine-methionine, glycine- glycine, methionine-glycine, glycine-methionine, methionine-methionine-methionine, methionine-methionine-glycine, methionine-glycine-methionine, glycine-methionine- methionine, methionine-glycine-glycine, glycine-methionine-glycine, glycine-glycine- methionine, and glycine-glycine-glycine in the IL-7 fusion protein. Additionally, the prior art does not teach or suggest intranasal administration of the IL-7 fusion protein recited in the instant claims. Thus, the art does not teach or suggest a method of preventing or treating a disease caused by influenza virus, a method of reducing an expression of influenza virus mRNA in a subject, or a method of protecting a subject from influenza virus infection comprising administering an IL-7 fusion protein having the formula N’-Fc-A - IL-7-C’ or N’-A - IL-7 - Fc – C’,  wherein the fusion protein comprises an IL-7 comprising the amino acid sequence of SEQ ID NO: 1-6, an A oligopeptide selected from the group consisting of glycine, methionine-methionine, glycine- glycine, methionine-glycine, glycine-methionine, methionine-methionine-methionine, methionine-methionine-glycine, methionine-glycine-methionine, glycine-methionine- methionine, methionine-glycine-glycine, glycine-methionine-glycine, glycine-glycine- methionine, and glycine-glycine-glycine; and an Fc region comprising the amino acid sequence set forth in SEQ ID NO: 9-14. The art does not teach or suggest a method for preventing or treating a disease caused by influenza virus in a subject comprising administering an IL-7 fusion protein, wherein the fusion protein comprises SEQ ID NO: 22-25.

Conclusion
Claims 10, 22, 23, 26-29, and 31 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646